DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claim 18 is objected to because of the following informalities: 
In lines 2, 4 and 5, the correct phrase is “third cured material”
In line 4, the correct phrase is “and a protrusion of the”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1-3, 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sheehy (US 9,103,120).
Regarding claim 1, Sheehy discloses a structure lining apparatus comprising: 
a first longitudinally-extending lined structure 100, the first longitudinal-extending lined structure 100 extending in a longitudinal direction and a transverse direction comprising a first cured material 28 and a first panel 10’ wherein the first panel comprises a first panel connector 14 (Fig 4, 5, 8A, 12), (Col 3, Lines 45-55); 
a second longitudinally-extending lined structure 100 extending in the longitudinal direction and the transverse direction, the second longitudinal-extending lined structure 100 comprising a second cured material 28 and a second panel 10”, (Fig 4, 5, 8A, 12), (Col 3, Lines 45-55); 
the second longitudinal-extending lined structure spaced apart from the first longitudinal-extending lined structure 10’ in the transverse direction by a gap (between side edges 15), (Fig 4, 5, 12); and 
a longitudinally-extending joint cover 16, the joint cover comprising: a joint cover panel 20 comprising an outwardly facing cover surface and an inwardly facing inner surface; and a joint cover connector 22, 24 protruding from the inner surface, the joint cover connector shaped to make a connection with the first panel connector 14 to thereby couple the joint cover 16 to the first panel connector 14 such that the joint cover panel 20 spans the gap in the transverse direction from the first longitudinal-extending lined structure to the second longitudinal-extending lined structure (Fig 6, 7, 12).
Regarding claim 2, Sheehy discloses a first end of the joint cover panel 20 is shaped to contact, and be resiliently deformed by the first panel connector 14 when the connection is made and a second end of the joint cover panel 20 is shaped to contact, and be resiliently deformed by, the second panel connector 14 when the connection is made (Fig 6).
Regarding claim 3, Sheehy discloses the first end of the joint cover panel 20 is shaped to exert restorative force against the first panel connector 14 after the connection is made and a second end of the joint cover panel 20 is shaped to exert restorative force against the second panel connector 14 after the connection is made (Fig 6).
Regarding claim 8, Sheehy discloses the joint cover panel 20 is arcuate along a transverse dimension of the joint cover panel (Fig 6, 7).

6.	Claim(s) 1, 9, 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wright (US 6,588,165).
Regarding claim 1, Wright discloses a structure lining apparatus comprising: 
a first longitudinally-extending lined structure extending in a longitudinal direction and a transverse direction, the first longitudinal-extending lined structure comprising a first cured material CC and a first panel WP, 20, wherein the first panel WP, 20 comprises a first panel connector 20 (Fig 1C); 
a second longitudinally-extending lined structure extending in the longitudinal direction and the transverse direction, the second longitudinally-extending lined structure comprising a second cured material CC and a second panel WP, the second longitudinal-extending lined structure spaced apart from the first longitudinal-extending lined structure in the transverse direction by a gap (Fig 1C);	and 
a longitudinally-extending joint cover 10, the joint cover comprising: 
a joint cover panel 12 comprising an outwardly facing cover surface and an inwardly facing inner surface; and a joint cover connector 16 protruding from the inner surface, the joint cover connector 16 shaped to make a connection with the first panel connector 20 to thereby couple the joint cover 10 to the first panel connector 20 such that the joint cover panel 10 spans the gap in the transverse direction from the first longitudinal-extending lined structure to the second longitudinal-extending lined structure (Fig 1A-1C).
Regarding claim 9, Wright discloses the joint cover connector 16 is offset from a transverse midpoint of the joint cover panel 22 (Fig 1A). Examiner wants to note that a single joint cover connector 16 would be positioned offset from the midpoint of the joint cover panel thus the claimed limitations are met.
Regarding claim 10, Wright discloses the joint cover connector 16 comprises a male connector and the first panel connector 20 comprises a female connector (Fig 1A-1C).

Allowable Subject Matter
7.	Claims 17 and 18 are allowed.
8.	Claims 4-7, 11-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9.	The following is a statement of reasons for the indication of allowable subject matter: 
	For claims 4-7, the primary reason for the allowance of the claims is the inclusion of the combination of “a first longitudinally extending lined structure including a first cured material and a first panel; a second longitudinally extending lined structure including a second cured material and a second panel; a joint cover having the structural limitations as recited in the claims and the structural limitations towards the  joint cover panel having deformable protrusions as recited in the claims 4-7. There would be no reason to modify the prior art without relying in hindsight.
For claims 11-16, the primary reason for the allowance of the claims is the inclusion of the combination of “a first longitudinally extending lined structure including a first cured material and a first panel; a second longitudinally extending lined structure including a second cured material and a second panel; a joint cover having the structural limitations as recited in the claims and the structural limitations towards the male connector as recited in claim 11. There would be no reason to modify the prior art without relying in hindsight.
For claims 17, 18, the primary reason for the allowance of the claims is the inclusion of the combination of “a first longitudinally extending lined structure including a first cured material and a first panel; a second longitudinally extending lined structure including a second cured material and a second panel; a joint plug, a joint cover having the structural limitations as recited in the claims specifically the limitations towards the joint plug protruding into the gap in an inward direction and the joint cover connector protruding from the inner surface of the joint cover panel in the inward direction”. There would be no reason to modify the prior art without relying in hindsight.

Response to Arguments
10.	Applicant's arguments filed 03/31/2022 have been fully considered but they are not persuasive. 
	In response to Applicant’s argument that in the embodiment of Fig 12 of Sheehy, the splice cap does not span a gap in the transverse direction from a first longitudinally-extending lined structure comprising a cured material and panel to a second longitudinally-extending lined structure comprising a cured material and a panel. Examiner respectfully disagrees, a explained in the rejection above, Figure 5 shows a gap between panels 10’ and 10” that receives splice cap/joint cover 16; Figure 8A shows individual first and second longitudinally-extending lined structures 100 that according to the length of the wall panel can include multiple longitudinally-extending lined structures 100 connected by splice cap/joint cover 16; Figure 12 shows first and second longitudinally-extending lined structures 100 connected to form a wall panel. Further, Examiner wants to note that Applicant’s embodiment shown in Figure 12B would have the first cured material with the first panel and the second cured material with the second panel forming the first and second longitudinally-extending lined structures that would have a single wall panel with no gap across.
	In response to Applicant’s argument toward the embodiment of Fig 11 of Sheehy, Examiner would like to note that the embodiment of Fig 11 was not used in the rejection, however, Examiner wants to note that the embodiment of Fig 11 meets the structural limitations of claim 1 and therefore, will inherently be capable of performing the same functions. The examiner would also like to state that even though a device might be taught to be used for one function, (expansion joint cover), this does not mean that it cannot serve a different function (joint cover).
	In response to Applicant’s argument that Wright does not disclose a first longitudinally-extending lined structure comprising a first cured material and a first panel wherein the first panel comprises a first panel connector and the inner receiver base 20 is separate from panels WP. Examiner would like to note that the features upon which applicant relies (i.e., the first panel and the first panel connector being a single structure) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Examiner want to note that Wright discloses a first panel WP, 20 comprising a first panel connector 20 thus the claimed limitations are met.

Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADRIANA FIGUEROA whose telephone number is (571)272-8281. The examiner can normally be reached 8:30AM-5PM MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN GLESSNER can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADRIANA FIGUEROA/
Primary Examiner
Art Unit 3633
06/17/2022